DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claims 1-12 are not being interpreted under 35 USC 112 (f) and are being given the broadest reasonable interpretation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, and 13-14 of U.S. Patent No. 11,259,299. 

Claim 1 of the instant Application conflicts with claim 1 of U.S. Patent No. 11,259,299.  Claim 1 of the instant Application claims the control information used to generate the reference signal and the reception of the reference signal based upon the sequences.  Claim 1 of U.S. Patent No. 11,259,299 claims receiving the control information and creating a reference signal based upon the received control information.  That is, this is an obvious variant in that the instant Application is claiming the other end.


Claim 2 of the instant Application conflicts with claim 3 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 3 of the instant Application conflicts with claim 4 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 4 of the instant Application conflicts with claim 5 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 5 of the instant Application conflicts with claim 6 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 6 of the instant Application conflicts with claim 7 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 7 of the instant Application conflicts with claim 8 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 8 of the instant Application conflicts with claim 9 of U.S. Patent No. 11,259,299.  This is an obvious variant.


Claim 9 of the instant Application conflicts with claim 10 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 10 of the instant Application conflicts with claim 11 of U.S. Patent No. 11,259,299.  Claim 10 of the instant Application claims the control information used to generate the reference signal and the reception of the reference signal based upon the sequences.  Claim 11 of U.S. Patent No. 11,259,299 claims receiving the control information and creating a reference signal based upon the received control information.  That is, this is an obvious variant in that the instant Application is claiming the other end.

Claim 11 of the instant Application conflicts with claim 13 of U.S. Patent No. 11,259,299.  This is an obvious variant.

Claim 12 of the instant Application conflicts with claim 14 of U.S. Patent No. 11,259,299.  This is an obvious variant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461